Citation Nr: 1013457	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for weight problems, to 
include as due to undiagnosed illness.

2. Entitlement to service connection for sleep disturbance, 
to include as due to undiagnosed illness.

3. Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

4. Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2006 and July 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the appeal was remanded in March 2009 so 
that the Veteran could be scheduled for a personal hearing 
before a Veterans Law Judge, sitting at the RO, as he 
requested on a September 2008 VA Form 9.  A hearing was 
scheduled for March 2010, but the Veteran withdrew his 
request for a hearing in February 2010.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2009).

The issues of entitlement to service connection for tinnitus, 
sleep disturbance, fatigue, and headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On September 11, 2008, prior to promulgation of a decision by 
the Board, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for weight problems, to 
include as due to undiagnosed illness.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met as to the issue of entitlement to 
service connection for weight problems, to include as 
secondary to undiagnosed illness.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  A July 2008 statement of the case (SOC) 
addressed, in pertinent part, the issue of entitlement to 
service connection for weight problems, as due to undiagnosed 
illness.  In August 2008, the Veteran submitted a VA Form 9 
indicating that he wished to appeal all issues on that SOC.  
Thereafter, in September 2008, the Veteran submitted another 
VA Form 9 indicating that he wished to appeal all issues on 
the July 2008 SOC except the claim for service connection for 
weight problems.  Thus, the Veteran effectively withdrew his 
appeal as to that issue.  Further, the Board notes that, in a 
March 2009 statement, the Veteran discussed which of his 
claims he considered settled, and in doing so, he indicated 
that his weight loss/gain had been rectified by prescription 
medication.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
entitlement to service connection for weight problems, and 
this issue is dismissed.


ORDER

The issue of entitlement to service connection for weight 
problems, to include as due to undiagnosed illness, is 
dismissed.
REMAND

With regard to the remaining claims on appeal, the Board 
finds that a remand is necessary.  First, the Board 
determines that the Veteran should be afforded another VA 
audiological examination in order to assess the etiology of 
his claimed tinnitus.  Although several VA examination 
reports are of record, the Veteran has not been provided a VA 
audiological examination.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  At his July 2006 VA examinations, the 
Veteran reported tinnitus, and tinnitus was documented as one 
of his physical problems.  Additionally, the Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran has also 
indicated that the tinnitus has been present since his Gulf 
War service.  Thus, a remand is necessary so that the Veteran 
may be afforded a VA audiological examination to ascertain 
the existence and etiology of his claimed tinnitus. 

With regard to the claims for service connection for sleep 
disturbance, fatigue, and headaches, the Board notes that 
relevant evidence has been added to the file since the last 
adjudication of the claims by the RO in a July 2008 SOC.  
This evidence consists of private treatment records, VA 
treatment records, and the report of a September 2009 VA 
examination that was conducted with respect to a claim not on 
appeal.  However, this evidence contains information relevant 
to the claims on appeal, and the Veteran has not waived 
agency of original jurisdiction (AOJ) consideration of this 
evidence.  Id.  Therefore, the Board may not properly 
consider this evidence in rendering its decision.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his claimed 
tinnitus.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that any tinnitus 
experienced by the Veteran 
currently is related to his 
reported in-service noise exposure 
or is otherwise directly related 
to his military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the July 2008 SOC.  If 
any claim remains denied, the Veteran 
and his representative should be issued 
a supplemental SOC.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


